CAF

CONTRAT DE CREATION DE SOCIETE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES
ET ñ

LEREXCOM SPRL

RELATIF

A LA PROSPECTION ET A L’EXPLOITATION
DU POLYGONE DE TONDO

N° 719/10522/SG/GC/2005

NOVEMBRE 2005
TABLES DES MATIÈRES

Page
Préambule... 3

ARTICLE 1. : DEFINITIONS.....
ARTICLE 2. : OBJET onnennnennnennneenneennnnnenneenNnnNNtnnnnnnnnnnennennennteenntt
ARTICLE 3. : TITRES MINIERS......

ARTICLE 4. : OBLIGATIONS DES PARTIES
ARTICLE 5. : CAPITAL SOCIAL
ARTICLE 6.: ETUDE DE FAISABILITE
ARTICLE 7. : DELAIS ET FINANCEMENT
ARTICLE 8. : DUREE DU CONTRAT, MODALITES DE SA RESILIATION ET LIQUIDATION... 15
ARTICLE 9. : STIPULATIONS, DECLARATIONS ET GARANTIES...
ARTICLE 10. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES ASSOCIÉS.
ARTICLE 11. : GESTION, ORGANISATION ET PRINCIPES …
ARTICLE 12. : PROGRAMME ET BUDGET ennnennneennneenNnmnnNnennntt 22
ARTICLE 13 : APPORTS ET CONTRIBUTIONS AU PROJE i
ARTICLE 14 : REMUNERATION DES PARTIES
ARTICLE 15. : VENTE ET CESSION DES PART:
ARTICLE 16. : DROIT APPLICABLE ET REGLEMENT DES LITIGES...
OU DIFFERENDS
ARTICLE 17. : FORCE MAJEURE... 27
ARTICLE 19. : NOTIFICATIONS ….
ARTICLE 20. : CONFIDENTIALITE DES INFORMATIONS.
ARTICLE 21. : TAXES ET IMPOTS...
ARTICLE 22.: COMMISSARIAT AUX COMPTES ET AUDIT
ARTICLE 23. : DISPOSITIONS DIVERSES ….
ARTICLE 24. : TOTALITE DE L’ACCORD.....
ARTICLE 25. : CONDITIONS DE MISE EN VIGUEUR
ARTICLE 26. : ENTREE EN VIGUEUR...

Le
CONTRAT DE CREATION DE SOCIETE
Entre

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en sigle
« GCM », entreprise publique de droit congolais, enregistrée au nouveau registre de commerce de
Lubumbashi sous le n°453 et ayant son siège social sis boulevard Kamanyola n° 419 à
Lubumbashi, B.P.450, République Démocratique du Congo, représentée aux fins des présentes par
Monsieur TWITE KABAMBA, Président du Conseil d'Administration, et Monsieur NZENGA
KONGOLO, Administrateur-Délégué Général, ci-après dénommée « GECAMINES » d’une
part ;

et

LEDYA POUR LA RECHERCHE, L’EXPLOITATION & LA COMMERCIALISATION
DES MINERAIS, en abrégé « LEREXCOM SPRL», société privée à responsabilité limitée de
droit congolais, enregistrée à Kinshasa sous le n° NRC 56597 et ayant son siège social au n° 17,
avenue Forgeron, Quartier Limete FUNA, KINSHASA-Limete, représentée aux fins des présentes
par Monsieur Jean LENGO DIA NDINGA, Président Directeur Général, ci-après dénommée
« LEREXCOM SPRL», d’autre part ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie ».
Préambule

a) Attendu que GECAMINES et LEREXCOM. ont signé le 1 février 2005, le contrat n°
666/6781/SG/GC/2004 relatif à la prospection du Polygone de TONDO sur lequel
GECAMINES détient titre et droits miniers; dont la description est donnée en annexe ;

b) Attendu que LEREXCOM SPRL, a, par sa lettre n° ................, transmis à GECAMINES
une étude de préfaisabilité faisant ressortir une première estimation positive sur la rentabilité ;

c) Attendu que l’étude de faisabilité exigée dans le contrat susvisé doit se poursuivre en vue de
confirmer la rentabilité globale du projet ;

d) Attendu que LEREXCOM SPRL estime déjà que les conditions requises pour réaliser
l'exploitation sont réunies et ce, à la lumière des travaux de prospection en cours ;

e) Attendu que par sa lettre susvisée, LEREXCOM SPRL a sollicité en outre la constitution d’une
société pour le développement du Polygone de Tondo, laquelle société devait être constituée au
terme de l’étude de faisabilité ;

f) Attendu que GECAMINES, après l’examen de l’étude de préfaisabilité prémentionnée, accepte
de conclure le présent contrat.

g) Attendu que GECAMINES a obtenu toutes les autorisations requises pour conclure le présent
contrat, notamment celle du Ministre des Mines consignée dans sa lettre, n°
CAB.MIN/MINES/01/0872/05 du 25/10/2005, relative aux décisions du Conseil
d'Administration du 20 et 21/10/2005.

Es
IL EST CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1. : DEFINITIONS
1.1. Définitions

Dans le présent Contrat, y compris ses annexes, les termes suivants, portant une majuscule
auront respectivement la signification ci-après :

(1) « Apports» signifie toutes valeurs en nature ou en numéraire, non remboursables,
amenées par les Associés.

(2) « Associés » signifie LEREXCOM SPRL et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectifs autorisés.

(3) « Avances » signifie tout fonds quelconque avancé à la société à créer dénommée
« COMPAGNIE MINIERE DE TONDO sprl», en abrégé «CMT sprl » ou aux tierces
personnes pour compte de CMT sprl par LEREXCOM SPRL ou ses Affiliés en vertu du
présent Contrat, y compris et sans limitation, les fonds destinés aux Dépenses de
Prospection, dépenses d'investissement et d’exploitation et aux paiements des redevances
de gestion et des frais de commercialisation, à l’exclusion de tous emprunts directement
négociés par CMT sprl avec des tiers et de l'apport en numéraire au Capital social.

(4) «Bien » signifie le Polygone de cuivre, cobalt et toutes autres substances minérales
valorisables du Périmètre de TONDO sur lequel GECAMINES détient titre et droits
miniers, situé dans le Groupe Ouest de GECAMINES, Province du Katanga, République
Démocratique du Congo, conformément au plan en annexe ainsi que le plan de son
exploitation future présenté par LEREXCOM SPRL qui aura été approuvé par les deux
Parties.

Il englobe également les droits et titre minier y relatifs.

(5) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer par
CMT spri relativement aux programmes détaillés, ainsi que toutes recettes y afférentes,
approuvés par les parties à travers les organes qui les représentent.

(6) « Capital social » signifie l’ensemble des Apports des partenaires.

(7) « Charges » signifie tous hypothèques, gages, privilèges, sûretés, réclamations, frais de
représentation et de courtage, requêtes et autres charges de toute nature encourues de
quelque manière que ce soit.

(8) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles » se
rapportent à des transactions conclues avec des tiers autres que des Sociétés Affiliées, et
«Conditions non Concurrentielles» et «Agissant dans des Conditions non
Concurrentielles » se rapportent à des transactions conclues avec des Sociétés Affiliées.

(9) « Conseil de Gérance» signifie le Conseil de Gérance de CMT sprl.

(10)« Contrat » signifie le présent Contrat de création de CMT sprl, y compris ses annexes,
tels que convenus et conclus entre GECAMINES et LEREXCOM SPRL

(11)« Date de Début d'Exploitation » signifie la date à laquelle les conditions suivantes seront
réunies : (1) les essais de mise en service des installations du Projet, tels que spécifiés
dans l'Etude de Faisabilité auront été effectués avec succès et (2) le premier lot de
produits commerciaux, destiné à la vente, sera sorti des installations. Sont exclus : les
prélèvements des échantillons pour les essais, l'installation d’une usine pilote,
l'exportation des produits y obtenus, les opérations réalisées pendant la période de
développement initial d’une usine et l'exportation des échantillons pour analyse ou essais.

(12)« Date d’Entrée en Vigueur » signifie la date à laquelle la toute dernière des conditions
définies dans l’article 25 de ce Contrat aura été remplie.

(13)« Date d’Option » signifie la date à laquelle LEREXCOM SPRL notifiera à
GECAMINES sa décision de mettre le Bien en Production Commerciale conformément à
l'Etude de Faisabilité.

(14)« CMT spri » signifie Compagnie Minière de TONDO, une société privée à responsabilité
limitée qui sera créée par GECAMINES et LEREXCOM SPRL.

(15)« Dépenses » signifie toutes les dépenses approuvées par les deux (2) Parties à travers les
organes qui les représentent, dépenses généralement quelconques faites par CMT sprl en
rapport avec le Bien et les Opérations, y compris et sans limitation, toutes les Dépenses de
Prospection, les Dépenses en Capital et les Frais d'Exploitation.

(16)« Dépenses de Prospection » signifie toutes dépenses approuvées par les deux (2) Parties
à travers les organes qui les représentent, dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d'examen géologique,
géophysique ou géochimique, de forage, d’extraction et d’autres travaux souterrains,
d’essais et de tests métallurgiques, d’études environnementales pour la préparation et la
réalisation de l’Etude de Faisabilité et de toutes les Etudes de Faisabilité complémentaires
ou de mise à jour de la capacité de production du Bien.

(17)« Dépenses en Capital » signifie toutes les dépenses en capital au sens des Principes
Comptables Généralement Admis exposées par et/ou pour compte de CMT sprl, y
compris les dépenses de l'Etude de Faisabilité intégrant celles de la prospection
approuvées par les Parties à travers les organes qui les représentent que LEREXCOM
SPRL est autorisée de considérer comme Avances accordées par elle

(18)« Développement » signifie toute préparation en vue de l’extraction des minerais et de la
récupération des métaux et substances valorisables contenues y compris la construction
ou l'installation d’un concentrateur, d’une usine de traitement métallurgique, ou toutes
autres améliorations destinées aux Opérations, ainsi que la préparation des plans de
financement.

(19)« Données » signifie toutes informations et tous registres et rapports ayant trait au Bien en
possession ou sous contrôle et direction de GECAMINES.
(20)« Etude de Faisabilité » signifie les études effectuées et financées par LEREXCOM SPRL

, qui feront l’objet d’un rapport détaillé. Le but de cette Etude de Faisabilité sera de
démontrer la rentabilité de la mise en Production Commerciale de la manière
normalement requise par les institutions internationales pour décider de la mise en place
par LEREXCOM SPRL du complément nécessaire pour le développement du Projet. Ce
rapport contiendra au moins les informations suivantes :

(oO)
Gi)
Gi)
(iv)
()

(vi)

(wii)

(vit)

Gx)
@

Ci)
(x)

(xiii)

(iv)
Gv)

une description de la partie du Bien qui sera mise en production,

l'estimation des réserves de minerais pouvant être récupérées et l’estimation
de la composition et du contenu de celles-ci,

Ja procédure proposée pour le Développement, les Opérations et le transport,
les résultats des tests de traitement des minerais et des études de rentabilité
de leur exploitation,

la qualité des produits finis et produits intermédiaires à détailler et les
descriptions du marché de tous les produits soit intermédiaires, sous-
produits ou finis,

la nature, l'importance et la description des Installations dont l’acquisition
est proposée, des Installations de concentration et de traitement
métallurgique si la taille, étendue et la localisation du Polygone le
justifient,

les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces Dépenses,

toutes les études nécessaires d’impact des opérations sur l’environnement et
leurs coûts,

l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale,

toutes autres Données et informations pouvant être raisonnablement
nécessaires pour établir l’existence de Polygone de taille et de qualité
suffisantes pour justifier le Développement d’une mine, en tenant compte de
tous les aspects pertinents des points de vue commercial, fiscal, économique
ou autres, y compris ce qui concerne les frais de financement et de
rapatriement du capital et des bénéfices,

les besoins en fonds de roulement pour les premiers mois d’exploitation du
Bien jusqu’à l’encaissement des premières recettes de commercialisation,
des chapitres concernant la géologie et les examens géologiques, la
géotechnique, l'hydrogéologie, l'évaluation des capacités en eau potable et
en eau industrielle, les schémas de traitement métallurgique et les
descriptions des Installations, l'approvisionnement et la distribution
d'électricité, la localisation de l’infrastructure du Projet, la main-d'œuvre et
le personnel, l’impact sur l’environnement social (développement d’écoles,
routes, hôpitaux, centres de loisirs et culturels, activités agricoles, etc.), les
voies d'importation et d'exportation et les procédures de commercialisation,
l’évolution du cash-flow, le taux d'endettement, la période de
remboursement du financement et une prévision de la durée de vie
économique du Projet,

les sources de financement sur le marché international,

la période de financement initial et le début de l’autofinancement

(21}« Exercice Social » signifie l’année calendrier. Le premier exercice social ira de la date de
constitution de CMT sprl au 31 décembre de la même année.

(22)« Exploitation Minière » signifie les travaux miniers d’extraction, de production, de
traitement, de transport interne, de manutention, de concentration, de traitement
métallurgique, de raffinage et autres, de traitement des produits et d'aménagement et de
restauration des sites d’exploitation.

(23)« Force Majeure » a la signification décrite à l’article 17 du présent Contrat.

(24)« Frais d'Exploitation » signifie tous frais et dépenses au sens des Principes Comptables
Généralement Admis exposés par ou pour compte de CMT sprl après la Date d’Option, à
l’exclusion de :

[O0] toutes les Dépenses de Prospection exposées par où au nom de CMT sprl
après la Date d’Option,

(ïi) toutes les Dépenses en Capital,

(Güi) tous les amortissements et réductions de valeur de CMT sprl au sens des
Principes Comptables Généralement Admis, exposés ou pris en compte
après la Date d’Option,

Gv) tous les impôts sur les revenus de CMT sprl supportés après la Date
d’Option,

(v) les frais de commercialisation,

(vi) __les intérêts payés à LEREXCOM SPRL et/ou à ses Sociétés Affiliées sur les
avances consenties en vertu du présent Contrat

(25)« Gérants » signifie les personnes physiques ou morales qui, à un moment donné, sont
dûment nommées en cette qualité ou en celle de membres du Conseil de Gérance de CMT
sprl conformément aux Statuts.

(26)« Gouvernement » signifie le gouvernement de la République Démocratique du Congo.

(27)« Installations » signifie toutes les mines et usines, y compris et sans que cette
énumération soit limitative, toutes les mines souterraines ou à ciel ouvert, les voies de
roulage et tout bâtiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres biens, meubles ou immeubles, pouvant exister à un moment
donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont utilisés ou affectés
au bénéfice exclusif du Projet.

(28)« Jour ouvrable » signifie une journée autre que dimanche ou un jour férié en République
Démocratique du Congo.

(29)« Obligations » signifie toutes dettes, demandes, actions, procédures, griefs, requêtes,
devoirs et obligations de toute nature, quelle qu’en soit la cause dans les limites du

présent Contrat.

(30) « Opérations » signifie la Prospection, le Développement et l’Exploitation Minière du
Bien, la gestion et la Commercialisation des Produits.

(G1)« Parties » signifie les parties au présent Contrat.
(32) « Parts » signifie les 1000 Parts, représentant le capital social de CMT sprl.

(33)« Périmètre » signifie superficie délimitée en surface et indéfiniment en profondeur sur
laquelle porte un droit minier.

(34)« Personne » signifie toute personne physique, société, partenariat, entreprise commune,
association, filiale commune, trust, organisation sans personnalité juridique,
Gouvernement ou tout organisme ou subdivision politique du Gouvernement.

(35) « Principes Comptables Généralement Admis » signifie les principes comptables
généralement en usage dans l’industrie minière internationale et conforme au Plan
Comptable congolais.

(36)« Production Commerciale » signifie l’explaitation commerciale du Bien à l’exclusion
des traitements minier et métallurgique effectués à des fins d’essais durant la période de
mise au point initiale d’une usine.

(37)« Produits » signifie les produits finis provenant de PExploitation Minière.

(38)« Programme» signifie une description raisonnablement détaillée des Opérations à
réaliser et des objectifs à atteindre, pendant une période donnée, préparée par le Directeur
Général et approuvée par le Conseil de Gérance de CMT sprl.

(39)« Projet» signifie l’ensemble des activités de conception, de Développement, de
Prospection, d’Exploitation Minière et de gestion visant à la mise en valeur du Bien, ainsi
qu’à la commercialisation des Produits en résultant.

(40)« Prospection » a la signification donnée par la loi n° 007/2002 du 11 juillet 2002 portant
Code minier.

(41)« Régime Fiscal et Douanier et Autres Garanties » signifie le régime fiscal et douanier et
autres avantages spécifiques applicables au Projet et conforme au code minier n°
007/2002 du 11 juillet 2002.

(42)« Sociétés Affiliées » ou «Affiliés » signifie toute société ou entité qui directement ou
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute société ou
entité qui directement ou indirectement, contrôle ou est contrôlée par une société ou entité
qui elle-même contrôle ou est contrôlée par un Associé. Contrôle signifie la détention

.-directe ou indirecte par une société ou entité de plus de 50 % des droits de vote à
l’Assemblée Générale de cette société ou entité

(43)« Statuts » signifie les statuts de CMT sprl.
(44)« Taux de Référence » signifie le taux d’intérêt LIBOR à un an.

(45) « Titres et Droits Miniers » signifient Certificat d'Exploitation et Permis d'Exploitation
au sens du Nouveau Code Minier.

si

NS
1.2. Genre et Nombre

Si

1.4.

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

Délais

Pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels un acte doit être
posé ou une démarche entreprise en vertu du présent Contrat, la date de début de ce délai ne
sera pas prise en compte, tandis que la date de fin de ce délai le sera. Si le dernier jour d’un tel
délai n’est pas un Jour Ouvrable, ce délai prendra fin le Jour Ouvrable suivant.

Interprétation générale

Dans le présent Contrat, sauf s’il est expressément disposé autrement :
a) Le présent Contrat

Les mots « ci-avant », « ci-dessus », « par le présent » et les autres mots de même portée se
réfèrent au présent Contrat compris comme un tout et pas seulement à des articles, à une
section ou à une autre subdivision quelconque.

b) Titres

Les titres n’ont qu’une fonction de facilité. Ils ne font pas partie du présent Contrat et ne
peuvent servir à l’interprétation, à la définition ou à la limitation de la portée, de l’étendue
ou de l'intention de ce Contrat ou d’une quelconque de ses dispositions.

c) Loi

Toute référence à une loi comprend les mesures d'exécution de celle-ci, tous amendements
apportés à cette loi ou à ses mesures d’exécution, ainsi que toutes lois ou mesures
d'exécution qui pourraient être décrétées avec pour effet de compléter ou de remplacer une
telle loi ou une telle mesure d'exécution.

d) Principes Comptables Généralement Admis

Toute définition à caractère comptable ou financier devant être donnée en vertu du présent
Contrat le sera conformément aux Principes Comptables Généralement Admis

ARTICLE 2. : OBJET

2.1

Le présent Contrat a pour objet d'établir, conformément aux lois de la République
Démocratique du Congo, les principes de création et de fonctionnement d’une sprl ainsi que
de définir les droits, obligations et intérêts des Parties dans la société entre elles et à l'égard de
cette dernière, à créer. Les Parties acceptent ainsi de créer :

a) dans un premier temps
une société privée à responsabilité limitée dénommée « Compagnie Minière de TONDO
sprl », en abrégé « CMT sprl» , qui supervisera la prospection et l'étude d’évaluation en
vue d’une Etude de Faisabilité et développera une mine dans le Périmètre de TONDO, sous
réserve que l’Etude de Faisabilité soit bancable, en vue de la commercialisation des
Produits et autres substances minérales dérivant des Opérations ;

b) dans un deuxième temps
toutes conditions étant réunies, LEREXCOM SPRL et GECAMINES transformeront CMT
sprl en une société par actions à responsabilité limitée (SARL).

2.2. La société peut également participer à toute activité quelconque se rattachant directement ou
indirectement à son objet social et pouvant concourir à l’accroissement du patrimoine et des
intérêts des Parties.

23. Pour ce faire, les Parties s’accordent que leur collaboration s'inscrit dans un projet qui
consiste notamment en :

Ja réalisation des travaux de prospection du périmètre du Polygone de TONDO et l'élaboration

d’une Etude de faisabilité bancable ;

- le Développement d’une mine à ciel ouvert ou souterraine comme source des minerais de CMT
Sprl ;

= l'érection des usines de TONDO en vue d’un traitement métallurgique des minerais de CMT
Sprl ;

En complément de ce qui est défini à l’article 1 (39) et aux dispositions ci-avant, la description des
travaux à exécuter, les besoins de financement et les analyses économiques seront définies dans
VEtude de faisabilité à charge de LEREXCOM SPRL et à soumettre à GECAMINES.

ARTICLE 3. : TITRES MINIERS

3.1. Comme l'Etude de Faisabilité préliminaire a dégagé la première estimation sur la rentabilité
du projet, GECAMINES s'engage à céder à CMT sprl, les titre et droits miniers sur le Périmètre
de TONDO, tel que décrit en annexe en vue de la Prospection, la Recherche, P'Exploitation
Minière et la production du cuivre, du cobalt et autres substances. GECAMINES s'engage à
obtenir du Ministère des Mines, les autorisations nécessaires et le transfert du titre minier à CMT
sprl immédiatement après sa création et ce, aux conditions de restitution convenues dans le présent
contrat

3.2. GECAMINES accordera à CMT sprl le droit de traverser ses propres concessions pour
accéder au Périmètre de TONDO si cela est nécessaire aux fins de l’exécution des Opérations
décrites dans le présent Contrat.

ARTICLE 4. : OBLIGATIONS DES PARTIES

4.1.PHASE DE L'ETUDE DE FAISABILITE.
a) LEREXCOM SPRLSPRL a obligation de :

- financer, effectuer ou faire effectuer sous sa responsabilité les études et travaux de
prospection géologiques nécessaires aux fins de la réalisation d’une Etude de Faisabilité tel
que stipulé aux articles 1(20) et 6, en collaboration avec GECAMINES et avec l'assistance
des services spécialisés de celle-ci, suivant ses indications et de transmettre les conclusions
de cette Etude, par écrit, à GECAMINES ;

- utiliser, au meilleur prix et après négociation, les services de GECAMINES pour autant
qu’ils répondent aux critères de qualité, de disponibilité et de performance ,
se conformer aux normes techniques d’exploitation minière et de l'environnement ;

b) GECAMINES a obligation de :

fournir à LEREXCOM SPRLsprl toutes les informations relatives au Polygone de TONDO
qui pourront être considérées comme nécessaires à l’élaboration de l’Etude de Faisabilité y
compris, mais non de façon limitative, toutes les données concrètes et explicatives, tous les
rapports, tous les résultats des tests analytiques et d’échantillonnage, et toutes autres
informations permettant de faciliter et réduire les coûts de l'Etude de Faisabilité.

Ces informations seront valorisées en appliquant un tarif au mètre foré pour le Polygone
ainsi que le tarif correspondant aux analyses effectuées en vue de leur prise en compte
comme une partie de l'apport GECAMINES dans CMT Sp;

fournir, moyennant paiement, à LEREXCOM. SPRL et CMT Spri, selon le cas, s'il en sera
requis et nécessaire, ses services spécialisés tels que ceux des Départements de Génie
Minier et Sondages (GMS), de Géologie (GEO), d'Etude Minière (EMI), d'Analyses et

Etudes Métallurgiques (EMT), d'Etudes et Construction (EC),

assister, moyennant paiement, LEREXCOM SPRL et CMT Spri, selon le cas, dans leurs
démarches lors de l'importation des équipements et l'exportation des échantillons tels qu'ils
en seront requis lors de l’Etude de Faisabilité ;

assister, moyennant paiement, LEREXCOM SPRL et CMT Spri, selon le cas, dans leurs
démarches pour l'obtention des visas, cartes de travail et permis de séjour requis à toute
personne travaillant pour LEREXCOM SPRL et CMT Spri;

4.2. PHASE APRES L’ETUDE DE FAISABILITE

a)

LEREXCOM SPRLSPRL à obligation de :

__ transmettre à GECAMINES, avec accusé de réception, le rapport final de l’Etude de
Faisabilité, conformément à l’article 7 ;

se concerter avec GECAMINES sur le rapport final de l'Etude de Faisabilité endéans
30 jours de sa réception de manière qu’à l'issue de cette concertation que cette dernière
donne son avis ;

- notifier GECAMINES, par écrit, dans les 15 (quinze) jours à partir de la date de la
concertation de l'Etude de Faisabilité, son intention de procéder aux travaux de mise en
exploitation du polygone, à la construction et à l’équipement des usines métallurgiques
conformément aux recommandations de l'Etude de Faisabilité

Au cas où LEREXCOM SPRLspri déciderait de ne pas mettre en exploitation le.
polygone de TONDO, au vu des résultats de l'Etude de Faisabilité, le présent accord
sera résilié d'office et le coût d’Etude de Faisabilité demeurera à sa charge ;

-__ LEREXCOM SPRLSPRL devra :

e payer à GECAMINES le Pas de porte de 1.000.000 USD non remboursables, de la
manière suivante :

- 150.000 USD à l’entrée en vigueur du présent contrat,
- 150.000 USD à la remise de l'étude de faisabilité

- le solde, en sept mensualités, à compter (à partir) du 4" mois après la Date du
Début de l’Exploitation;
mobiliser les fonds requis pour développer et mettre en exploitation le Polygone de
TONDO, et ce conformément à l’Etude de Faisabilité ;

+ libérer sa quote part dans le capital social.

b) GECAMINES a l'obligation de :

se concerter avec LEREXCOM SPRL et donner son avis sur le rapport final de l'Etude de
Faisabilité endéans 30 jours de la réception par GECAMINES ;

désigner et mettre à la disposition de CMT.Sprl les sites nécessaires à l’implantation des
usines et autres infrastructures nécessaires à la mine, aux aires de stockage des résidus et
métaux ainsi qu’à l’accès au polygone ;

assister CMT Spri, dans les contacts avec les diverses sociétés de services telles que les
chemins de fer, les sociétés d'approvisionnement d'eau, d'électricité et de communications
afin d'obtenir rapidement leurs services ;

assister CMT Sprl, dans ses démarches pour l'obtention des visas, cartes de travail et
permis de séjour requis aux personnes étrangères travaillant pour CMT Sprl ;

dès la création de CMT Spri libérer sa quote part dans le capital social ,

céder les titre et droits miniers à CMT Spri.

€) CMT Spri a Pobligation de :

Pour autant que cela soit requis CMT spri devra :

_ rembourser et rémunérer les parties tel que prévu à l’article 11 du présent accord
préliminaire ;

- mettre en exploitation le Polygone de TONDO et gérer l'exploitation minière, ainsi que
les opérations de traitement des minerais ;

- commercialiser les produits qui seront issus du traitement métallurgique des minerais ;

- se conformer aux principes régissant les procédures de gestion administrative,
financière et autres, la politique fiscale et les critères de recrutement du personnel, tels
que recommandés par l'Etude de Faisabilité;

- maintenir à jour et renouveler les droits miniers ainsi que tous les permis et toutes les

licences nécessaires ;

faire face à toutes ses obligations en tant société dotée d’une personnalité juridique ;

- rechercher à protéger et à accroître les intérêts des associés.

ARTICLE 5. : CAPITAL SOCIAL

a) Le Capital social initial est fixé à 500.000 USD susceptible de modification après
l'étude de faisabilité bancable.

b) Le Capital social initial sera libéré en numéraire et/ou en nature. La participation
des Parties dans le Capital social de CMT sprl sera de 75 % pour LEREXCOM
SPRL et de 25 % pour GECAMINES.

c) Les parts GECAMINES ne sont pas diluables en cas d'augmentation du capital
social

d) Pour la protection de la minorité, les Parties décident que les matières ci-après
seront prises à l’unanimité mais elles s’engagent à ne pas gêner l’avancement par
des oppositions infondées :

1) l'élaboration du programme
2) l'adoption du budget y afférent
ARTICLE 6.: ETUDE DE FAISABILITE

6.1.

6.2.

63

6.4.

Réalisation de l’Etude de Faisabilité

Sous réserve de la résiliation anticipée du présent Contrat par LEREXCOM SPRL
conformément à l’article 8.2 du présent Contrat, à compter de la constitution de CMT sprl,
LEREXCOM SPRL ou ses Sociétés Affiliées débloqueront des fonds pour faire face aux
Dépenses nécessaires pour réaliser l'Etude de Faisabilité. Pour plus de clarté et sans
limitation, il est entendu et convenu que GECAMINES, en sa qualité d’Associé, n’aura

aucune obligation en ce qui concerne les fonds nécessaires à CMT sprl pour faire face aux
Dépenses.

Participation de GECAMINES à l’Etude de Faisabilité

Dès la création de CMT sprl, GECAMINES fournira à LEREXCOM SPRLsprl, dans le cadre
de l'Etude de Faisabilité toutes les Données en sa possession ou sous son contrôle relatives au
Bien. Ces Données seront valorisées et leur coût sera remboursé à GECAMINES par le Projet
dans les mêmes conditions que le coût supplémentaire de l’Etude de Faisabilité supporté par
LEREXCOM SPRL

GECAMINES devra être régulièrement consultée à chaque stade d'avancement de l’Etude de
Faisabilité et sera tenue de motiver ses avis.

Remise de l’Etude de Faisabilité

LEREXCOM SPRL fera en sorte que l’Etude de Faisabilité soit remise avec accusé de
réception à GECAMINES dans un délai de 6 mois au maximum à compter de la Date
d’Entrée en Vigueur du présent.

Agréation de l’Etude de Faisabilité par GECAMINES

A compter de la date de réception de l’Etude de Faisabilité, GECAMINES disposera d’un
délai de quinze (15) jours pour agréer ou non cette dernière.

En cas de rejet de l’Etude de Faisabilité, GECAMINES informera LEREXCOM SPRL des
motifs par lettre avec accusé de réception, avant expiration du délai de quinze (15) jours.
Nonobstant ce rejet, si LEREXCOM SPRL décide de passer à la phase de Production
Commerciale, GECAMINES s’associera à elle pour cette exploitation aux conditions du
présent Contrat. Par contre si LEREXCOM SPRL n'est pas résolue à mettre le Projet en
Production Commerciale dans les délais prévus à l'aiticle 7.2 et aux conditions stipulées aux
articles 13 et 14, GECAMINES pourra résilier le présent Contrat de plein droit. Dans ce cas,
l'Etude de Faisabilité restera propriété de LEREXCOM SPRL, et le Bien ainsi que les droits
et titres miniers y relatifs redeviennent propriété GECAMINES.

En cas d'acceptation de l'Etude de Faisabilité par GECAMINES, CMT sprl sera autorisée à
entamer les Opérations conduisant à la mise en Production Commerciale du Bien selon les
dispositions de l'article 7.2

13
ARTICLE 7. : DELAIS ET FINANCEMENT

LA

2:

73,

LEREXCOM SPRL s'engage à commencer et à achever l'Etude de Faisabilité
à l’article 6.3.

Un mois avant l'expiration du délai prévu, les parties se rencontreront en vue de l'évaluation
de l’avancement de l’Etude de Faisabilité.

En cas de non achèvement de l’étude dans ce délai une prorogation de trois mois pourra être
décidée.

Aussi, si dans un délai de 6 mois à compter de la remise de l’Etude de Faisabilité Préliminaire,
le transfert des droits et titres miniers n’est pas effectué, les Parties se rencontreront pour
examiner ensemble les modalités de transfert desdits droits et titre miniers ainsi que leur
impact sur le délai de réalisation du Projet

à la date prévue

Au cas où les Parties décident de développer et de mettre en exploitation le périmètre de
TONDO, elles déploieront tous leurs efforts pour :

° démarrer le chantier minier dans les 6 mois suivant la date d’Option ;

e terminer la construction éventuelle et l’équipement des nouvelles usines dans un délai de
18 mois suivant la date d’option ;

° commencer la production dans les 6 mois à partir de la fin de travaux de construction.

. Au cas où les délais prévus aux articles 7.1 et 7.2 ne seront pas respectés, les Parties se

rencontreront pour établir de bonne foi les raisons à ces manquements et pour y trouver des
solutions.

Nonobstant ce qui précède GECAMINES aura, sous réserve d’un cas de force majeure prévu à
l’article 17 de ce Contrat et pour autant qu’elle ait rempli toutes ses Obligations au terme du
présent Contrat, le droit de résilier le présent Contrat après mise en demeure de soixante (60)
jours à LEREXCOM SPRL.

7.4, GECAMINES sera informée, dans le cadre de l’application de Varticle 13.2, des démarches

entreprises par LEREXCOM SPRL pour obtenir le financement nécessaire au développement,
la mise en exploitation le périmètre de TONDO et à sa mise en Production Commerciale
conformément aux résultats de l’Etude de Faisabilité.

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Mais elle sera
systématiquement consultée pour l'agréation, en ce qui concerne ses modalités. Elie pourra en
outre être requise, en tant qu'Associé, de coopérer à l'établissement des garanties nécessaires
à ce financement.

GECAMINES accepte de collaborer entièrement avec LEREXCOM SPRL en vue de faciliter
l'obtention de ce financement, sans cependant un engagement financier de sa part et sans
risque de poursuite en lieu et place de LEREXCOM, notamment en signant tous documents et
en donnant toutes les assurances pouvant raisonnablement être requis pour contracter ce
financement.

14
ARTICLE 8. : DUREE DU CONTRAT, MODALITES DE SA RESILIATION ET
LIQUIDATION

8.1. Durée

Sauf s’il y est mis fin conformément aux dispositions du présent article ou de l’article 7.3, le
présent Contrat demeurera en vigueur jusqu’à ce que :

(a) le Bien ne soit plus économiquement exploitable, ou

(b) les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les
dispositions de l’article 8.5. ci-après s’appliqueront.

Les Parties conviennent de se réunir tous les 3 ans pour examiner l’opportunité de poursuivre
la collaboration définie dans le présent Contrat.

8.2. Résiliation anticipée par LEREXCOM.

En cas d’inexécution d’une des dispositions du présent Contrat par GECAMINES y compris
tout engagement, déclaration ou garantie, LEREXCOM SPRL pourra suspendre l’exécution
des Obligations lui incombant en vertu du présent Contrat, compris, pour plus de clarté et
sans que cette énumération soit limitative, l’obligation de remettre l'Etude de Faisabilité,
d’effectuer des Avances et de mettre en place le financement, jusqu’à ce qu’il soit remédié à
cette inexécution. Dans ce cas, les délais convenus pour l’exécution de ces Obligations seront
allongés d’une durée égale à celle de linexécution. LEREXCOM SPRL adressera à
GECAMINES une mise en demeure pour obtenir l’exécution des dispositions contractuelles
omises. Si GECAMINES n’a pas remédié à cette inexécution dans les soixante (60) jours de la
mise en demeure, LEREXCOM SPRL pourra résilier le présent Contrat et récupérer de
GECAMINES tous les coûts dûment approuvés par GECAMINES et encourus par
LEREXCOM SPRL en réalisant l'Etude de Faisabilité et en exécutant les termes de ce

Contrat. Dans ce cas, l'Etude de Faisabilité deviendra propriété de GECAMINES et . CMT
sprl sera dissoute et liquidée.

8.3. Résiliation anticipée par GECAMINES

a) En cas d’inexécution d’une des dispositions du présent Contrat par LEREXCOM,
GECAMINES la mettra en demeure de s'exécuter dans un délai de 60 jours.

b) Les Dépenses effectuées par LEREXCOM SPRL pour réaliser l'Etude de Faisabilité
restent à sa charge exclusive et l’Etude de Faisabilité devient sa propriété unique.
GECAMINES récupère ses titres et droits sur le Bien et CMT sprl est dissoute et liquidée.

8.4. Dissolution et Liquidation

En cas de dissolution et liquidation de CMT sprl, les dispositions des Statuts de CMT sprl
concernant la liquidation s’appliqueront conformément aux lois de la République
Démocratique du Congo.

Les droits et titre miniers de CMT spri seront récupérés ou rétrocédés à GECAMINES avec
les coûts éventuels à charge de cette dernière.
ARTICLE 9. : STIPULATIONS, DECLARATIONS ET GARANTIES

9.1. Stipulations, déclarations et garanties des Parties

Chaque Partie stipule, déclare et garantit par le présent Contrat à l’autre Partie que :

(a) Constitution

Elle est une Société ou entreprise publique valablement constituée selon les lois en vigueur
au lieu de sa constitution ; elle est organisée et existe valablement selon ces lois et a les
pouvoirs d’exercer ses activités dans Les juridictions où elle les exerce.

(b) Sociétés Affiliées ou Affiliés

(c)

Elle s'engage à notifier à l’autre Partie, dans les 30 jours, la survenance de toute
modification de la liste de ses Sociétés Affiliées ou Affiliés dans le cadre du présent
Contrat.

Pouvoir et Compétence

Elle a plein pouvoir et compétence pour exercer ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Contrat de même que
pour exécuter toutes les Obligations quelconques lui incombant aux termes du présent
Contrat.

(d) Autorisations

Elle a obtenu toutes les autorisations légales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat; cette signature, cette remise et cette exécution: (i) ne
contredisent ni ne violent aucune disposition de ses Statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel elle est
partie ou par lequel elle est liée et ne donne naissance à aucune charge en vertu de ces
mêmes actes et (ii) ne violent aucune loi applicable.

(e) Signature Autorisée

Le présent Contrat a été valablement signé et remis par elle et est, conformément à ses
termes, valable, obligatoire et exécutoire à leur l'égard.

9.2. Stipulations, déclarations et garanties de GECAMINES

GECAMINES stipule, déclare et garantit par le présent Contrat à LEREXCOM SPRL que :

(a) Titulaire

GECAMINES est titulaire exclusif de l'intégralité des droits et titre sur le Bien et qu'à la
date d'entrée en vigueur du dit Contrat, ces droits et titres, sur le Bien, y compris ses droits
d'accès et de rester sur le site sont immuables.
GECAMINES a le droit de conclure le présent Contrat et de céder ses droits sur le Bien à
CMT sprl conformément aux termes du présent Contrat quittes et libres de toutes charges
de nature minière généralement quelconques. GECAMINES détient toutes les autorisations
généralement quelconques nécessaires pour procéder aux Opérations sur le Bien, y
compris, sans que cette énumération soit limitative, les droits de surface relatifs au Bien
ainsi que l’accès, aux conditions à convenir avec les prestataires des services concernés,
aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.) nécessaires aux
Opérations. Il n’est rien qui affecte les droits, titres et participations de GECAMINES dans
le Bien, ni qui puisse sérieusement compromettre l’aptitude de CMT sprl à procéder aux
Opérations.

(b) Droits de Tiers

Aucune Personne autre que GECAMINES n’a de droit ou de titre sur le Bien et aucune
Personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d’un loyer ou d’une redevance, sur de quelconques minerais, concentrés ou métaux ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

Toutefois, si des tiers prouvent qu’ils détiennent des droits sur le Bien ou sur telles de ses
améliorations, GECAMINES s’engage à initier des actions pertinentes pour purger
complètement le Bien de ces droits de tiers sur les améliorations, de telle sorte que ces
droits de tiers n’entraînent aucune gêne pour CMT spri.

GECAMINES pourra solliciter une assistance de CMT sprl dont le coût fera soit partie des
frais de l'Etude de Faisabilité à réaliser par LEREXCOM, soit des dépenses de
fonctionnement de CMT sprl

GECAMINES ne viole aucune obligation de quelque nature que ce soit, à l’égard de tiers
relativement au Bien et la conclusion ou l’exécution du présent Contrat ne constituera pas
une violation.

(c) Validité de Droits et Titres sur le Bien

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés conformément aux
lois en vigueur en République Démocratique du Congo.

(d) Ordres des Travaux en cours et état du Bien

La Prospection, les traitements et les autres Opérations menées par ou pour le compte de
GECAMINES concernant le Bien ont été exécutés et menés en bon père de famille et
conformément aux règles de l’art en matière de prospection géologique et géophysique, et
pratiques minières, d'ingénierie et de métallurgie. Tous ces travaux et Opérations sont
conformes à toutes les lois ou décisions prises par les autorités compétentes.

Ii n’y a pas actuellement de travaux commandés ou d’actions requises ou dont on peut
raisonnablement s'attendre à ce qu’elles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

(e) Droits, impôts, taxes et redevances

Tous droits, impôts, taxes et redevances mis à charge du Bien sont intégralement payés et
le Bien est libre de toutes charges fiscales et autres au regard des lois de la République
Démocratique du Congo

(f) Actions et procédures

Ïl n’y a pas d’actions ou de procédures en cours ou menaçantes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien

(g) Droits et Titres détenus par CMT sprl

Au terme de la cession des droits et titres sur le Bien par GECAMINES à . CMT sprl,
celle-ci aura la jouissance paisible du Bien et détiendra tous les certificats, permis, titres et
autorisations requis par l'Etat ou par toute autorité gouvernementale ou administrative en
République Démocratique du Congo pour détenir le Bien et pour exécuter les droits (les
« droits et titres sur le Bien ») et tous les droits et titres sur le Bien seront validés, exempts
de passif exigible à la Date d’Entrée en Vigueur et ne seront grevés d’aucune disposition,
condition ou limitation anormale qui ne serait pas légale ou réglementaire ou contractuelle.
Néanmoins, CMT sprl avec l'assistance administrative de GECAMINES pourra être
amenée à régler financièrement les dommages fonciers et des petits planteurs
conformément aux dispositions de la loi congolaise.

Sous réserve des résultats de J’Etude de Faisabilité, les Parties pourront examiner les
modalités de prise en charge des frais y afférents.

(h) Polluants

Par rapport à la législation environnementale applicable, aucun produit polluant n’a été
consciemment et expressément déposé, répandu, déchargé, abandonné, pompé, versé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque ; il n’y a pas de notification orale ou écrite concernant le déversement
d’un produit contaminant en rapport avec le Bien, qui imposerait ou pourrait imposer à
CMT sprl d’entreprendre une action corrective ou réparatrice, ni aucune responsabilité en
raison d’une quelconque législation applicable en matière d'environnement. Aucune partie
du Bien n’est située dans une zone environnementale sensible ou dans des zones de
déversement réglementées. Il n’y a pas de servitude, de privilège ou de charges autres que
légales ou contractuelles de nature environnementale relativement au Bien et il n’existe pas
d'actions entreprises, sur le point d’être entreprises ou en COUTS, qui puissent grever le Bien
de telles charges environnementales.

GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concernant le Bien qui puissent aboutir à l'avenir à une quelconque
obligation ou responsabilité en matière d'environnement

18
9:

9.4.

(i) Informations Importantes

GECAMINES a mis à la disposition de LEREXCOM SPRL toutes les informations
importantes en sa possession Où SOUS son contrôle relatives au Bien, lesquelles seront à
valoriser et à prendre en compte dans l’Etude de Faisabilité.

G) Lois et Jugements

La signature, la remise et l’exécution du présent Contrat par GECAMINES ne violent pas
une quelconque disposition légale, ni une quelconque décision judiciaire.

(k) Sociétés Affiliées ou Affiliés

GECAMINES s' engage à communiquer dès que possible, la liste de ses Sociétés Affiliées
ou Affiliés susceptibles de participer au financement du Projet ou de prendre les Parts du
Capital social de CMT sprl aux termes des articles 5 et 13.2.

Stipulation, déclarations et garanties de LEREXCOM.
LEREXCOM SPRL stipule, déclare et garantit par le présent Contrat à GECAMINES que :
(a) Engagement dans le Projet

LEREXCOM SPRL confirme sa ferme volonté d’investir dans le Projet, en partenariat
avec GECAMINES et suivant les termes du présent Contrat.

Elle déclare sa détermination à chercher à résoudre les divers obstacles susceptibles de
compromettre la réalisation du Projet.

(b) Sociétés Affiliées ou Affiliés

LEREXCOM SPRL déclare et confirme qu’à la date de signature du présent Contrat, la
liste de ses Sociétés Affiliées ou Affiliés susceptibles de participer au financement du
Projet ou de revoir les Parts du Capital social de CMT sprl aux termes des articles 6.1. et
15.2. se présente comme repris en annexe du présent contrat

LEREXCOM SPRL déclare et certifie l’honorabilité et la crédibilité de ces Sociétés
Affiliées ou Affliées.

(c) Garantie du financement du Projet

LEREXCOM SPRL confirme qu'elle a la capacité et déploiera tous ses efforts pour se
procurer dans les délais prescrits à l'article 7.1 aux conditions du marché et sans
engagement financier de GECAMINES, le financement nécessaire pour le développement
du Bien L

Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l'engagement de les
respecter, constituent pour chacune des Parties une condition déterminante de la signature du
présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations,
déclarations et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration ou
la garantie est faite comme stipulé au présent article, pour autant que CMT sprl continue
d’exister. Chaque Partie s’engage à tenir indemne et à indemniser l’autre Partie de tout
dommage résultant de toute violation d’une stipulation, déclaration ou garantie quelconque
faite par elle contenue dans le présent Contrat.

é
19

Le
ARTICLE 10. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES ASSOCIÉS
10.1. Effets du Contrat

Chaque Partie votera ou fera en sorte que ses délégués votent de façon à donner plein et entier
effet aux dispositions du présent Contrat, et s’engage à participer à la création de CMT sprl
conformément aux Statuts.

10.2. Contradiction

En cas de contradiction entre les dispositions du présent Contrat et les Statuts de CMT sprl,
les dispositions du présent Contrat s’appliqueront dans toute la mesure permise par la loi.
Chaque Associé s’engage à voter ou à faire en sorte que ses délégués votent les modifications
des Statuts de CMT sprl nécessaires pour éliminér la contradiction en faveur des dispositions
du présent Contrat

10.3. Associés Successifs liés

Toute Personne qui deviendra Associé de CMT sprl sera liée par les dispositions du présent
Contrat et devra marquer son accord sur les termes de celui-ci en remettant aux Parties un
document écrit dans lequel elle déclare sa volonté d’être liée par les conditions du présent
Contrat et indique une adresse où les notifications prévues au présent Contrat pourront lui être
faites. Chaque Partie stipule et accepte qu'après qu’un tiers ait marqué son accord sur les
conditions du présent Contrat, chacune d’elles sera liée à l’égard de chacun de ces tiers et que,
de la même façon, chacun de ces tiers sera lié à l'égard de chacune des Parties.

10.4. Parts

Les dispositions du présent Contrat relatives aux Parts s’appliqueront mutatis mutandis à tous
les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées, réclassifiées,
redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à tous les titres et
Parts quelconques que les Associés de CMT sprl auront droit à titre de dividende ou de
distribution payable en Parts ou en titres.

ARTICLE 11. : GESTION, ORGANISATION ET PRINCIPES

11.1. Concernant la SPRL

11.1.1. Structures de gestion de CMT sprl :
Les structures de gestion de CMT sprl sont :

a) L'Assemblée Générale des Associés qui est l'organe suprême d'orientation de la société et
qui, entre autres, nomme et révoque les membres du Conseil de Gérance

b) Le Conseil de Gérance (ou Collège des Gérants) qui est l'organe chargé de conduire les
activités de la société conformément à l'orientation de l'Assemblée Générale des Associés.

pa

20

+
Le Conseil de Gérance peut se faire assister par un Comité de Direction qui est nommé par
Jui et qui comprendra entre autres un Directeur Général et un Directeur Général Adjoint.

c) Le Collège des Commissaires aux Comptes est l'organe chargé de contrôler les comptes de
la société.

11.1.2. Gestion de CMT sprl
Les Parties conviennent de la :

-_ mise sur pied d’un conseil de gérance composé de 6 membres dont 4 seront désignés par
LEREXCOM SPRL et 2 par GECAMINES. Le Président du Conseil sera nommé par
LEREXCOM SPRL et le Vice Président par GECAMINES ;

- mise sur pied d’un comité de gestion mandaté à gérer CMT .Sprl au jour le jour et dépendant
directement du Conseil de Gérance.
Le comité de gestion est composé de 3 membres prévus dans les statuts de CMT Spri dont
un directeur général, membre ou non membre du Conseil de Gérance dont un de
GECAMINES.

11.13 Emoluments et rémunérations du Gérant et des membres du Conseil de Gérance et des
membres du Comité de Direction

a) Les émoluments du Gérant, du Président, du Vice-Président et des autres membres du
Conseil de Gérance seront déterminés par l'Assemblée Générale des Associés.

b) Les rémunérations du Directeur Général, du Directeur Général Adjoint et des autres
membres du Comité de Direction pour leurs travaux et comme compensation des
responsabilités liées à leurs fonctions (rangs) seront déterminées par le Conseil de Gérance

11.1.4. Pouvoirs et devoirs du Directeur Général et du Directeur Général Adjoint
Conformément aux termes et conditions du présent Contrat et sous le contrôle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrôlera les Opérations
journalières conformément aux Programme et Budget adoptés Il sera assisté dans ses
fonctions par le Directeur Général Adjoint.

11.1.5. Informations sur les Opérations

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les Opérations et
suivant une périodicité à définir, remettra à cet effet par écrit au Conseil de Gérance entre

autres :
@ les rapports d'avancement trimestriel comprenant les détails des Dépenses et des recettes
en rapport avec le Budget adopté,
(ii) les sommaires périodiques des informations collectées,

(iii) les copies des rapports concernant les Opérations,

(iv) le rapport final détaillé, dans les 30 jours suivant l’achèvement de chaque Programme et
Budget, qui comprendra une comparaison entre les Dépenses et les recettes réelles d’une
part, et les Dépenses et les recettes budgétisées d’autre part, ainsi qu’une comparaison entre
les objectifs du programme et les résultats atteints,

21
(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.

En tout temps raisonnable, le Conseil de Gérance et chaque Associé auront accès à toutes
documentations et informations techniques, commerciales, financières, administratives et
autres.

11.1.6. Indemnisation

Sans préjudice des dispositions légales applicables, CMT. sprl indemnisera tout Gérant ou
fondé de pouvoirs, ainsi que ses héritiers et représentants légaux :
-_ pour toutes Obligations contractées ou Dépenses effectuées raisonnablement pour le
compte de CMT sprl en raison de toute action ou procédure civile,
-_ pour action effectuée honnêtement et de bonne foi dans le meilleur intérêt de CMT sprl.
11.2. Concernant la SARL L

Après le passage de SPRL en SARL conformément à Varticle 23.9 du présent contrat, les
membres du Conseil d'Administration de CMT la sarl seront nommés par l'Assemblée
Générale des Actionnaires au prorata des actions des Parties dans la SARL.

a) Le Président du Conseil d'Administration sera proposé par LEREXCOM.
b) Le Vice-Président du Conseil d'Administration sera proposé par GECAMINES

c) Les membres du Conseil d'Administration de CMT la sarl seront au nombre de neuf (9)
proposés par les Parties au prorata de leurs actions dans la SARL.

ARTICLE 12. : PROGRAMME ET BUDGET
12.1. Opérations conduites conformément aux Programme et Budget

Sauf s’il est stipulé autrement dans le présent Contrat, les Opérations seront conduites et les
Dépenses seront exposées en S€ conformant exclusivement aux Programme et Budget par
l'Assemblée Générale des Associés.

12.2. Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront rédigés par le Directeur Général de
CMT. sprl pour approbation par l'Assemblée Générale des Associés, après consultation du
Conseil de Gérance, pour toute période que le Gérant jugera raisonnable. Pendant la durée
d’exécution de tout Programme et de tout Budget adoptés et au moins 3 mois avant leur
expiration, le Directeur Général préparera un projet de Programme et un projet de Budget
pour la période suivante et les soumettra pour examen au Conseil de Gérance, avant leur
approbation par l'Assemblée Générale des Associés conformément aux Statuts de CMT sprl.

12.3. Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans les quinze
(15) jours de leur réception avant leur approbation par l'Assemblée Générale des Associés.

22
Chaque Programme et chaque Budget adoptés pourront être revus et adaptés, sans égard à
leur durée, au moins une fois l’an, au cours d’une réunion du Conseil de Gérance, à
condition que cette révision n'entraîne pas un écart de plus de 30 % des Budget et
Programme approuvés par l'Assemblée Générale des Associés.

12.4. Approbation du Programme et du Budget par les Associés

Dans les 15 jours de l’adoption par le Conseil de Gérance du Programme et du Budget, avec
ou sans modification, le Conseil de Gérance transmettra par écrit à chaque Associé lesdits
Programme et Budget pour approbation par l'Assemblée Générale des Associés

12.5 Modifications de Programme et de Budget

Le Directeur Général sollicitera l’approbation préalable du Conseil de Gérance pour tout
écart significatif (plus de 30 %) par rapport à un Programme ou à un Budget adoptés.

La modification introduite devra être justifiée ultérieurement lors de la prochaine Assemblée
Générale des Associés.

12.6. Le programme de prospection se fera suivant le processus ci-après :

12.6.1. Compilation des données
Le PARTENAIRE avec l’aide de GECAMINES, fera une analyse et une compilation
systématique des données relatives aux travaux préalablement effectués, incluant indices,
réserves et teneurs.
Les photos satellites seront préparées et utilisées.
Le PARTENAIRE s’engage à fournir le personnel, les équipements et les consommables
nécessaires pour réaliser cette compilation de données.

12.6.2. Travaux sur terrain
Tous les indices des Polygones déjà connus seront visités, évalués et échantillonnés par des
équipes géologiques des deux Parties pour mettre à jour les données. Ce travail servira de base
pour définir le programme des Prospections complémentaires à entreprendre

12.63. Personnel et équipement
GECAMINES et le PARTENAIRE fourniront séparément du personnel qui vont constituer
une équipe responsabilisée pour réaliser la Prospection. Cette équipe travaillera sous la
supervision du PARTENAIRE et sera rémunérée par celui-ci
GECAMINES assistera le PARTENAIRE pour faciliter l’entrée de son personnel et des
équipements requis pour la Prospection.

12.6.4. Etude aérienne
S’il apparaît qu’une étude aérienne est nécessaire pour déterminer rapidement la géologie et la
structure des terrains, les Parties pourront faire recours à cette méthode

12.6.5. Géochimie et Géophysique
En cas de nécessité et si leur efficacité est prouvée, des méthodes Géophysiques et
géochimiques seront utilisées.

12.6.6. Forage
Le forage sera exécuté pour évaluer la minéralisation trouvée et pour compléter l’Etude de
Faisabilité.

ë,

23
12.6.7. Echantillonnage et analyses

Des échantillons seront prélevés systématiquement au cours de la campagne de prospection
pour les analyses chimiques.

ARTICLE 13 : APPORTS ET CONTRIBUTIONS AU PROJET

13.1. Les apports des parties dans CMT Spri pourront être en numéraire ou en nature. Les apports
en nature devront être évalués par l'Etude de Faisabilité.

13.2. Les apports et contributions de GECAMINES seront constitués par :
a) La cession de ses droits et titres miniers sur le Polygone de TONDO à CMT Sprl;

b) la mise à disposition des sites appropriés pour les installations de traitement de minerais et
le stockage des résidus et des rejets ;

c) l’apport en numéraire dans la constitution du capital social initial.

13.3. Les apports et contributions de LEREXCOM SPRL seront constitués par :
a) le financement des travaux de prospection géologique du Polygone de TONDO ;
b) le financement de l'Etude de Faisabilité ;

c) sous réserve de la décision des Parties de mettre en exploitation le Polygone, la levée du

capital requis pour la mise en exploitation du Polygone ainsi que l’érection des installations
métallurgiques.

d) l'apport en numéraire et/ou nature dans la constitution du capital social initial.

ARTICLE 14 : REMUNERATION DES PARTIES

Sous réserve de la décision des Parties de mettre en exploitation le Polygone du TONDO, la
rémunération des Parties sera constituée par :

+ le paiement des dividendes aux partenaires ;
+ __ le paiement des royalties à GECAMINES.

14.1. Paiement des dividendes

a) Sous réserve qu’il existe des fonds de réserves suffisants pour pourvoir aux fonds de
roulement de l’exploitation de CMT Spri, les bénéfices nets d’impôts seront affectés à
raison de 80 % au remboursement des capitaux empruntés et des intérêts et, de 20 % à la
rétribution des Parties, au prorata de leur participation dans CMT Spri

b) A la fin de la période de remboursement des capitaux empruntés, les bénéfices nets
d’impôts seront distribués aux Parties au prorata de leur participation dans CMT Sprl.

14.2. Royalties

CMT  Sprl payera des royalties en compensation de la consommation des minerais du
Polygone. Le montant précis des royalties est 1 % pendant les trois premières années et de
1,5% à partir du 4°" anniversaire de la date du début de l’exploitation et ce, sur les recettes
nettes de vente (c’est-à-dire recettes brutes diminuées de tous les frais liés à la
commercialisation),

24
143.

Avances sur distribution des bénéfices

Chaque Associé recevra trimestriellement, à titre d’Avances sur les distributions annuelles
des bénéfices, un montant égal à sa part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dette et pour fonds de roulement) afférents au dernier
trimestre concerné de CMT sprl. Ces Avances, comme les distributions, seront payées en
dollars US sur le compte en République Démocratique du Congo ou à l’étranger indiqué par
chaque Associé. Les Avances trimestrielles seront compensées annuellement avec les
dividendes à recevoir par chaque Associé de CMT sprl à la fin de l’Exercice Social. Si les
Avances trimestrielles payées aux Associés excèdent le montant des dividendes annuels
projetés auxquels ils ont droit, le montant payé en trop à chaque Associé de CMT sprl sera
considéré comme un prêt lequel prêt devra immédiatement être remboursé à la date où ce
paiement en trop est constaté.

14.4. Distribution en Nature .

L'Assemblée Générale des Associés peut décider, à l’unanimité, de distribuer tout ou partie
des dividendes en nature, sous forme de Produits, selon des modalités qu’elle décidera
également à l’unanimité.

ARTICLE 15. : VENTE ET CESSION DES PARTS

15.1. Gage des Parts

15.2;

3

Un Associé (le « débiteur gagiste ») peut gager ou grever de toute autre façon toutes ou
partie de ses Parts au profit de toute personne (le « créancier gagiste »), si ce gage ou cet
autre engagement prévoit expressément qu’il est subordonné au présent Contrat et aux droits
que l’autre Associé tire du présent Contrat et si, en cas de défaillance du débiteur gagiste, le
créancier gagiste convient avec ce dernier (le débiteur gagiste) de céder sans réserve tous ses
droits sur ces Parts, dans l’ordre de préférence, à l’autre Associé ou à toute Personne
quelconque qui pourrait ultérieurement être habilitée à acquérir ces Parts, moyennant
paiement au créancier gagiste de toutes les sommes dont ces Parts garantissent le paiement.
Dès à présent, le débiteur gagiste autorise irrévocablement un tel paiement.

Cession à des Sociétés Affiliées à l'Associé
Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée sans le
consentement de l’autre Associé, si l’Associé cédant et sa Société Affiliée souscrivent à

l'égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra les
Parts,

(b) avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts à
l’Associé auquel elle était affiliée ou à une Société Afiliée de cet Associé, qui prendra le
même engagement à l’égard de l’autre Associé

Conditions de vente des Parts entre Associés

La vente de ses Parts par un Associé se fera en premier lieu à l’autre Associé, au prorata de
sa participation dans le capital social à moins que ce dernier ne renonce totalement ou

Fe
partiellement à son droit de préemption des Parts mises en vente. Dans ce cas, l’Associé
vendeur pourra offrir en vente à un tiers la totalité ou la partie non rachetée de ses Parts aux
conditions prescrites à l’article 15 4

Sauf si d’autres conditions d'exécution de la vente des Parts sont convenues entre Associés,
les termes et conditions d'exécution de cette vente seront les suivants :

(a) Prix de vente

Le prix de vente sera payable intégralement par chèque certifié à la date d’exécution de
lopération en échange de la cession des Parts vendues, quittes et libres de toutes
charges.

(b) Exécution de la vente

La vente sera exécutée à 10 heures du matin, au siège social de CMT sprl, le 40°" Jour

Ouvrable suivant l’acceptation par les autres Associés de l'offre contenue dans l'offre
du cédant.

(c) Démission des représentants de l’Associé cédant

A la date de l’exécution, le cédant provoquera, s’il a cédé l’ensemble de ses Parts, la
démission de ses représentants au Conseil de Gérance. Le cessionnaire sera subrogé
dans tous les droits et obligations du cédant.

15.4. Offre d'un tiers et droit de préemption
Un tiers peut faire l'offre d'acheter des Parts auprès d'un Associé

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à respecter
les dispositions présentées par l’article 10.3. du présent Contrat.

L'offre du tiers devra être irrévocable pour une période de 60 jours

Dans les 60 jours de la réception de l'offre, l'Associé sollicité adressera une copie de celle-ci
à l’autre Associé

Celui-ci dispose d'un droit de préemption sur toutes les Parts susceptibles d'être cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle au nombre des
Parts détenues initialement par chacun des Associés, sauf arrangement libre entre eux.

Ce droit de préemption est à exercer dans un délai de 60 jours à compter de la date de la
notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, l’autre Associé n'a pas accepté ou n'a accepté que partiellement
l'offre du cédant, cette offre d’exercer le droit de préemption est présumée refusée soit dans
son ensemble soit pour la partie non rachetée par l’autre Associé. Le cédant pourra accepter
l'offre du tiers et conclure la cession avec l'offrant pour la partie des Parts non rachetée par
l’autre Associé. Dans ce cas, les Associés dans CMT sprl prendront toutes les mesures et
accompliront toutes les formalités nécessaires pour que le tiers soit enregistré dans les livres
de CMT sprl en qualité d'Associé dans CMT sprl.

26
ARTICLE 16. : DROIT APPLICABLE ET REGLEMENT DES LITIGES

16.1.

16.2.

OU DIFFERENDS

Le présent Contrat sera régi et interprété conformément aux lois de la République
Démocratique du Congo.

Nonobstant les dispositions de l’article 8 ci-dessus, en cas de litige ou différend entre
Parties né du présent Contrat ou en relation avec celui-ci ou ayant trait à la violation de
celui-ci, les Parties conviennent, avant d’engager toute procédure de résiliation ou tout
recours arbitral, de se rencontrer pour tenter de parvenir à un règlement à l’amiable. A cet
effet, les Parties ou leurs délégués se rencontreront dans les quinze jours de l’invitation à
une telle rencontre adressée par lettre recommandée par la Partie la plus diligente à l’autre
Partie. Si cette rencontre n’a pas eu lieu dans ce délai ou si le litige ou différend ne fait pas
l'objet d’un règlement écrit dans les quinze jours de la réunion, toute Partie peut
enclencher les mécanismes de résiliation tels que prévus à l’article 8 et/ou soumettre ledit
litige à l'arbitrage pour le règlement selon les règles de C.C.I

ARTICLE 17. : FORCE MAJEURE

17.1.

En cas de force majeure (telle que définie ci-après), la Partie affectée ou susceptible d’être
affectée par cette force majeure (la « Partie Affectée ») le notifiera à l’autre Partie par écrit,
en lui décrivant les circonstances de Force Majeure, dans les quatorze (14) jours de la
survenance de cet événement de Force Majeure. Les parties se concerteront pour tenter d’en
limiter les conséquences

Dans les quatorze (14) jours de cette première notification, puis, dans le cas où l’événement
de Force Majeure perdure, tous les mois, la Partie Affectée devra adresser à l’autre Partie des
notifications complémentaires contenant une description de l'événement de Force Majeure,
de ses conséquences sur l’exécution de ses obligations au titre du présent Contrat et une
évaluation prévisionnelle de sa durée.

L’autres Partie disposera d’un délai de trente (30) jours à compter de la réception de chaque
notification pour en contester le contenu par une notification de différend (la « Notification
de Différend »), faute de quoi la notification sera considérée comme acceptée.

En cas d’envoi d’une Notification de Différend, les Parties s’efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze (15)
jours de la réception par la Partie destinataire d’une Notification de Différend, et pendant
une période qui ne pourra excéder trente (30) jours à compter de la réception par cette Partie
de cette Notification de Différend, sauf accord des Parties sur une période différente (la
« Période de Règlement Amiable »)

Dans l’hypothèse où les Parties ne parviendraient pas à régler à l’amiable au terme de la
Période de Règlement Amiable leur différend quant à l’existence, la durée ou les effets d’un
événement de Force Majeure, ce différend sera tranché par arbitrage conformément à
l’article 16 du présent Contrat. Il est expressément convenu que les arbitres disposeront d’un
délai de deux (2) mois à compter de la saisine de la Cour d’arbitrage de la Chambre de
Commerce Internationale de Paris par la Partie la plus diligente pour trancher le différend.
La sentence du tribunal arbitral sera définitive, les Parties renonçant irrévocablement par les
présentes à faire appel de la sentence.

27
17.3.Dès qu’un cas de Force Majeure survient, l’exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de la Force Majeure et pour une période supplémentaire pour
permettre à la Partie Affectée, agissant avec toute la diligence requise, de rétablir la situation
qui prévalait avant la survenance dudit événement de Force Majeure.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de survenance
du cas de Force Majeure seront adaptés pour tenir compte de la prolongation et du retard
provoqués par la Force Majeure.

Au cas où l'exécution des obligations d’une Partie Affectée serait suspendue, soit entièrement
soit en partie, à cause d’un cas de Force Majeure, le présent Contrat sera prorogé
automatiquement pour une période équivalente à la durée du cas de Force Majeure

En cas d’incident de Force Majeure, aucune des Parties ne sera responsable de
l’empêchement ou de la restriction, directement ou indirectement, d'exécuter toute ou partie
de ses obligations découlant du présent Contrat.

La Partie Affectées agira avec toute la diligence raisonnablement requise pour éliminer le
plus rapidement possible l’événement de Force Majeure, sans toutefois que cela n’implique
l'obligation de mettre fin à une grève ou autre conflit social d’une manière qui irait à
l'encontre du bon sens de la Partie Affectée.

17.3. Au cas où le cas de Force Majeure intervenu avant la Création de CMT spri persisterait au-
delà d’une période de trois cent soixante (360) jours, le présent Contrat restera en vigueur et
sera prorogé conformément aux dispositions de l’article 17.2, à l’exception des cas suivants :

(a) les Parties pourront, à l'initiative d’une des Parties, résilier le présent Contrat d’un
commun accord, auquel cas chaque Partie sera libérée de l'intégralité de ses
obligations au titre du présent Contrat ; ou

(b) une des Parties pourra individuellement résilier le présent Contrat auquel cas
chaque Partie sera libérée de l’intégralité de ses obligations au titre du présent
Contrat. Cependant il est expressément convenu que Gécamines ne pourra exercer
ce droit pour un cas de Force Majeure (tel que défini à l'article 17.5) qui découle ou
est en relation avec une action ou une inaction de Gécamines.

17.4 Au cas où le cas de Force Majeure intervenu après la Création de CMT sprl persisterait au-
delà d’une période de trois cent soixante (360) jours, le présent Contrat restera en vigueur et
sera prorogé conformément aux dispositions de l’article 17.5, à l'exception des cas suivants :

(c) les Parties pourront, à l'initiative d’une des Parties, résilier le présent Contrat d’un
commun accord et CMT sprl sera liquidée conformément aux dispositions de ses
statuts et du droit congolais ; ou

(d) LEREXCOM, en tant Partie Contribuant au Financement, aura le droit, sous
réserve de l'accord de GECAMINES, d'acquérir l'intégralité de ses Parts dans le
cas où (i) Gécamines a indiqué suite à la demande de la Partie Contribuant au
Financement qu’elle ne souhaite pas exercer son opinion visée à l’article 17.4(a) ci-
dessus, ou (ii) Gécamines a indiqué suite à la demande de la Partie Contribuant au
Financement qu’elle ne souhaite pas résilier le présent Contrat conformément à
l’article 17.4(b) ci-dessus, ou (iii) la Partie Contribuant au Financement est
disposée à offrir pour les Parts une valeur par Part supérieure à la valeur déterminée
par l’expert, conformément à l’article 17.4(a) ci-dessus ; ou

28
(e) une des Parties pourra individuellement résilier le présent Contrat. Cependant il est
expressément convenu que Gécamines ne pourra exercer ce droit pour un cas de
Force Majeure (tel que défini à l’article 17.5) qui découle ou est en relation avec
une action ou une inaction de Gécamines

17.5. Aux fins du présent Contrat, l'expression Force Majeure (« Force Majeure ») signifie tout
événement insurmontable et hors du contrôle de la Partie Affectée, y compris, sans que cette
énumération soit limitative, toute grève, lock-out ou autres conflits sociaux, tout acte d’un
ennemi public, insurrection, émeute, acte de violence publique, acte de terrorisme, pillage,
rébellion, récolte, révolution, guerre (déclarée ou non), guerre civile, sabotage, blocus,
embargo, coup d’état, fait du prince ou tout autre événement à caractère politique, toute
catastrophe naturelle, épidémie, cyclone, onde supersonique, glissement de terrain, foudre,
tempête, inondation, tremblement de terre ou conditions météorologiques exceptionnelles, tout
incendie ou explosion, toute expropriation, nationalisation ou tout accident qui affecte ou est
susceptible d’affecter la bonne fin du Projet ou so financement, pourvu que la Partie Affectée
ait pris toutes les précautions raisonnables, les soins appropriés et les mesures alternatives afin
d’éviter le retard ou la non-exécution, totale ou partielle, des obligations stipulées dans le
présent Contrat. L'interprétation du terme de Force Majeure sera conforme aux principes et
usages du droit international et du droit congolais, et tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l’article 16 du présent Contrat.

ARTICLE 19. : NOTIFICATIONS

19.1. Tous avis, notifications, directives, demandes ou autres communications exigées ou
envisagées en vertu d’une clause quelconque du présent Accord, devront être soumis par
écrit et livrés ou envoyés par télécopieur à GECAMINES ou à LEREXCOM SPRL.

POUR LA GECAMINES :
LA GENERALE DES CARRIERES ET DES MINES
A l'attention de Monsieur l'Administrateur Délégué Général
419, Bild Kamanyola
B.P. 450
LUBUMBASHI
FAX : 00243 2 3 41041

POUR LEREXCOM SPRL... :

LEREXCOM SPRL

A l'attention de Monsieur le Président Directeur Général
17, Av. des Forgerons, Q/FUNA, Commune de Limete
B.P.956KIN I

KINSHASA

19.2. Toutes notifications, instructions, demandes ou autres communications seront réputées
avoir été données ou soumises le jour de leur livraison ou, dans le cas d'une télécopie, le
prochain jour ouvrable après accusé de réception de la transmission. Tout changement
d'adresse doit être notifié par écrit à l'autre Partie dans les 8 jours.

29
ARTICLE 20. : CONFIDENTIALITE DES INFORMATIONS

Toutes Données et informations déclarées confidentielles et fournies par une Partie à l’autre
concernant soit le présent Contrat, soit l’autre Partie ou le Bien, seront traitées comme
confidentielles et ne seront pas divulguées, sans l'accord préalable et écrit de la Partie concernée
(qui ne pourra refuser son accord sans motif raisonnable), à aucune personne quelconque, à moins
qu’une telle divulgation ne soit nécessaire pour réaliser une vente à un tiers conformément aux
clauses de préemption convenues au présent Contrat, ne soit requise par la loi ou par toute autorité
réglementaire compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise devra être
fournie à l’autre Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si la
divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir un
financement du Projet, le tiers ou le financier sera tenu de signer un engagement de confidentialité.
Aucune Partie ne sera responsable, à l’égard de l’aûtre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que cette Partie aura insérée dans tout rapport ou
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence ou
autrement.

Pour la protection particulière des Données fournies par GECAMINES lors du lancement du
Projet, les Parties ont signé une Convention de Confidentialité qui fait partie intégrante du présent
Contrat et en constitue l'annexe B.

ARTICLE 21. : TAXES ET IMPOTS
Les taxes et les impôts sont à charge de CMT spri
ARTICLE 22.: COMMISSARIAT AUX COMPTES ET AUDIT

22.1. Le contrôle des comptes de CMT. sprl et la nomination éventuelle des Commissaires aux
comptes s’opèrent conformément aux Statuts de CMT sprl

22.2. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les Opérations de
CMT spri. Chaque Partie est libre d'exécuter elle-même lesdits contrôle et surveillance,
notamment par ses auditeurs ou experts internes, ou de les faire exécuter par un auditeur ou
expert tiers.

223. La Partie qui se propose d'exécuter tels contrôles au cours de tel exercice devrait en aviser
l’autre Partie ainsi que la direction de CMT sprl 15 jours du calendrier avant le début
desdits contrôles.

224. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus.
L'autre Partie saisie d'un projet de contrôle peut demander d’y participer. Elle est tenue
dans ce cas d’en aviser formellement la Partie initiatrice du contrôle.

225. La direction de CMT sprl est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à toutes les informations et à tous les documents de gestion relatifs
à leurs missions de contrôle. Ils pourront interroger les responsables de CMT sprl sur les
actes de gestion et recueillir des réponses écrites.

30
22.6

227;

A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport à la
direction de CMT sprl pour avis et commentaires, et le rapport révisé sera transmis par les
contrôleurs à leurs mandants.

Les coûts des contrôles exécutés unilatéralement par une Partie seront totalement pris en

charge par elle-même. Par contre les coûts de contrôles conjoints seront pris en charge par
CMT sprl.

ARTICLE 23. : DISPOSITIONS DIVERSES

23:

23:2:

233.

23.4.

23:5:

23.4

Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’avenant signé par les deux
Parties.

Cession

Le présent Contrat ne pourra être valablement cédé par une Partie à un tiers que moyennant
accord exprès et écrit de l’autre Partie, le cessionnaire s’engageant par écrit à respecter le
présent Contrat en tous et chacun de ses termes.

Chaque Partie s’engage à ne pas s’opposer à une demande de cession sans raison valable.

Portée

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires autorisés
respectifs et liera ceux-ci.

Il bénéficiera également à la sarl qui succèdera à CMT sprl.

Disposition nulle

Toute disposition ou déclaration du présent Contrat qui s’avérerait non conforme à la loi sera
réputée non écrite

Renonciation

Le fait qu’une Partie au présent Contrat s’abstient d’exiger, à une ou plusieurs reprises, le
respect strict d’une stipulation quelconque du présent Contrat ne pourra pas être interprété
comme une renonciation à cette stipulation. Toute renonciation par une Partie à une
stipulation quelconque du présent Contrat devra être faite de manière expresse et par écrit.

. Intégralité de | Accord

Le présent Contrat et ses annexes contiennent l’intégralité de l'accord des Parties
concernant son objet et remplacent tous accords antérieurs entre Parties y relatifs

. Environnement

Les activités de CMT sprl s’exerceront dans le respect des normes environnementales

internationalement reconnues comme étant de bonne pratique minière CMT sprl devra
notamment :

31
- prendre des mesures adéquates, pendant la durée du Contrat, pour protéger
l’environnement et les infrastructures publiques utilisées au-delà de l’usage industriel
normal, conformément aux normes et usages internationalement reconnus dans
l'industrie minière, autant qu’ils peuvent être appliqués en République Démocratique du
Congo, et aux lois en vigueur,

- minimiser, par des mesures adéquates, les dommages qui pourraient être causés à

l’environnement et aux infrastructures publiques utilisées au-delà de l’usage industriel et
minier normal,

- se conformer à la législation en vigueur concernant les déchets dangereux, les dommages
aux ressources naturelles et à la protection de l’environnement.

23.8. Engagements complémentaires

Chaque Partie prend l’engagement, à tout moment, notamment après la Date d’Entrée en
Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre tous
actes, documents et engagements complémentaires qui s’avéreraient raisonnablement
nécessaires pour une meilleure exécution de toutes les dispositions du présent Contrat.

23.9. Transformation

Dès que toutes les conditions relatives à la mise en Production Commerciale seront réunies,
GECAMINES et LEREXCOM SPRL transformeront CMT Sprl en une Sarl

23.10. Langue
Ce Contrat est rédigé en langue française.
23.11. Annexe :

- Annexe À : Plan le périmètre de TONDO.
- Annexe B : Accord de confidentialité n° 640/6732/SG/GC/2004 du 21/05/2004

ARTICLE 24. : TOTALITE DE L’ACCORD.

Le présent Contrat renferme la totalité des accords des Parties et intègre toutes les dispositions du
contrat de prospection conclu entre les Parties

ARTICLE 25. : CONDITIONS DE MISE EN VIGUEUR
25.1. Le présent Contrat entrera en vigueur après la satisfaction des conditions suivantes :

a) l'obtention des autorisations nécessaires par GECAMINES en l’occurrence les ministères de
tutelle et LEREXCOM SPRL immédiatement après la signature du Contrat,

b) La preuve par GECAMINES à LEREXCOM SPRL que ses droits et titres miniers sont
valides conformément à l’article 337 du Nouveau Code Minier

32 D)
25.2. Les Parties déploieront leurs efforts pour faire tout ce qui est nécessaire pour s'assurer que
les conditions de la clause 25.1 sont satisfaites entièrement et à temps.

253. Si l'une des conditions de la clause 25.1 n'est pas satisfaite endéans une période de 2 mois,
le présent Contrat ne sortira aucun effet, aucune des Parties n'aura des réclamations contre
l’autre.

ARTICLE 26. : ENTREE EN VIGUEUR

Le présent Contrat entrera en vigueur à la date, confirmée par les deux Parties, de la dernière
satisfaction des conditions définies à l'article 25.

Ainsi signé à Lubumbashi, le ...."......... RE rare , en deux exemplaires originaux chaque

Partie retenant les siens.

POUR LEREXCOM SPRL

Jean LENGO DA
Président fi

NDINGA
r Général,

13. COORDONNEES DE TONDO PE 536
{Correction Coordonnâas)

«

FORME INIMIALE

7

l

__

;

j

É
Le

284707

FCRME APRES CORRECTION

LONSITUDE

ÿ | 36

PUB: La fome apres correction, voir w PV des séencns de travsif entra
GECAMINES ot CAM! du 02 au 09 novémbre 2004 À Kinshua

39" [7307 à 107 | JE | 4

20 comés

